,




             OFFICE   OF   THE    ATTORNEY     GENERAL   OF TEXAS
                                      AUSTIN
QROVER   SELLERS
ATl0RWs-f
       QINCRAL




                                                         6, ir rat forth
   in full a* loll



                                                  and namtwou8
                                                 t berorages in tM8
                                               bea 88 to wutber 8Wh



                                                with yaw Opfnlon
                                 8aur8e,f?tailtas
                                 rein   you conrldared t&m &feat    of
                              (j) ol Artiah 667 of tile iha*1
                             upon 8 oomtrrct for the peri6d.Q
           butor and a waQla88llr. iiOWW6r, YOU Will &Oti8*
           that  t&r ottachedcontrratJOFP dlPCom from tk
           fara rhica vab auarldond In OpinionNo. 0172,sQ
           ISI U%8t tia8 ln8t,Mt e3ntr8ot i8 lmn&.od botweea
           a b+ewllrand a diatributw, rather t&n betmn
           a di8trlbLtor stida rotailrr,asi in mat tm
I
103   :
                                                                                              k”.
                                                                                                    104   ,. ,.


Houoraklr Bert Ford, Page b


              Itl   ~OlUW   1 88   phg.         1   Of      b’ikli8tOQ      OU COilbrbltll,
a oontrsct i8 defined 88 *a ptoni8e,   OP Itit of prVbIIi888,
for brseoh of w!iichthe law gives a remedy, or tha perfor-
mange og uhiah the 18W in oame -my reoognireo 88 IIduty.d
Under tid.8 d8finition it 18 dfffloult  to l:.VidiO   M en-A
forarable atiqtrsabor a#~‘WnWtt for the Puroh88l,OP 8tlh      Of
l aortnia volume OF quo%8 bi llooholio betwage       wkioh would
;~4d~8~dO;o!?43&~~o~~~~8                       *V P'jpoboo Or

              It    in, therefor., th8              O$?iniQn        Ot    tilf8dOp&l’tWUt
th8t 8 eoutraot lX8aUt8d           oh     th8           lub mitt*4 y o uwo uld
                                                    forrl
b.   V103.8tiV8     of Seetlon 2?(b)            of Artiah   666, V.
                                                                  b K.C.Y., 1925.
              We truot w      h8oe 8abirfaetarilyaaswr8d your
iAC+r)r   .

                                                                  rvurs     very   truly




     ,